On Petition for Rehearing.
PER CURIAM.
In the petition for rehearing, it is again strongly urged that at best only the proportionate value of work done, in its relation to the entire work and on the basis of the entire contract price, can be recovered. To give the contractor his outlays reasonably incurred, might, it is urged, enable him in some cases to recover more than the entire contract price for an incomplete job.
As to whether or not the contract price is the maximum that in any event could be recovered, we express no opinion, because the facts in the ease before us require none; and for the same reason, we express no opinion as to the proper measure of damages if a contract specifies fixed amounts for specific materials or labor, or provides for definite payments at successive times or stages of the work, deemed by the ' parties, either expressly or impliedly, as full compensation for so much as shall then have been completed, nor where, as is not here the case, the work has so far progressed that it is practicable to determine with reasonable definiteness what proportion of the entire work contracted for remains undone. Here the price of $56,500 was for the entire job; payments were to' be made as the work progressed, but the contract fixes no basis for the amounts to be paid. After the foundation had been laid and considerable material delivered, defendant wrongfully stopped further work. We held that under these circumstances, the minimum measure of damages, whatever the form of action, is the outlay reasonably incurred1 in the course of due performance of the obligation.
The petition for rehearing is denied.